Matter of Lissone v Walcott (2015 NY Slip Op 02220)





Matter of Lissone v Walcott


2015 NY Slip Op 02220


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Mazzarelli, J.P., DeGrasse, Richter, Feinman, JJ.


14576 101433/12

[*1] In re Andre Lissone, Petitioner-Appellant,
vDennis M. Walcott, etc., et al., Respondents-Respondents.


Wolin & Wolin, Jericho (Alan E. Wolin of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Pamela Seider Dolgow of counsel), for respondents.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered October 16, 2013, which denied petitioner's motion to renew, unanimously affirmed, without costs, and the petition dismissed.
The court properly determined that there was no basis to annul respondents' determination to discontinue petitioner's probationary employment as an assistant principal. Petitioner failed to show that respondents' determination, upon reinvestigation and reconsideration, was made in bad faith, in violation of lawful procedure, or for a constitutionally impermissible purpose (see Matter of Kolmel v City of New York, 88 AD3d 527, 528 [1st Dept 2011]; see also Matter of Witherspoon v Horn, 19 AD3d 250, 251 [1st Dept 2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK